                     Case 2:20-cv-01129-DJH Document 1-2 Filed 06/08/20 Page 1 of 2
                                  SUPPLEMENTAL CIVIL COVER SHEET
                         FOR CASES REMOVED FROM ANOTHER JURISDICTION

                               This form must be attached to the Civil Cover Sheet at the time
                                 the case is filed in the United States District Clerk's Office

                                          Additional sheets may be used as necessary.


1.       Style of the Case:
         Please include all Plaintiff(s), Defendant(s), Intervenor(s), Counterclaimant(s), Crossclaimant(s) and
         Third Party Claimant(s) still remaining in the case and indicate their party type. Also, please list the
         attorney(s) of record for each party named and include their bar number, firm name, correct mailing
         address, and phone number (including area code).

         Party                                           Party Type             Attorney(s)
        Mesa Unified School District                    Defendant               David K. Pauole (021965)
                                                                                Wright Welker & Pauole, PLC
                                                                                10429 South 51st Street, Suite 285
                                                                                Phoenix, AZ 85044
                                                                                (480) 961-0040




        Tiffany Franco                                  Plaintiff               See attached




        See attachment for remaining defendants




2.       Jury Demand:
         Was a Jury Demand made in another jurisdiction?                  Yes              No
         If "Yes," by which party and on what date?



3.       Answer:
         Was an Answer made in another jurisdiction?                Yes              No
         If "Yes," by which party and on what date?




Supp CV Cover Sheet (rev 8/20/2015)
                  Case 2:20-cv-01129-DJH Document 1-2 Filed 06/08/20 Page 2 of 2
4.       Served Parties:
         The following parties have been served at the time this case was removed:

         Party                                   Date Served           Method of Service
        Mesa Public Schools                      05/28/2020            Process Server




5.       Unserved Parties:
         The following parties have not been served at the time this case was removed:

         Party                                                Reason Not Served
        See attachment




6.       Nonsuited, Dismissed or Terminated Parties:
         Please indicate changes from the style of the papers from another jurisdiction and the reason for the
         change:

         Party                                                Reason for Change
        N/A




7.       Claims of the Parties:
         The filing party submits the following summary of the remaining claims of each party in this litigation:

         Party                                                Claims
        See attachment




Pursuant to 28 USC § 1446(a) a copy of all process, pleadings, and orders served in
another jurisdiction (State Court) shall be filed with this removal.


Supp CV Cover Sheet (rev 8/20/2015)
